Exhibit 99.1 NEWS RELEASE FORWARD AIR CORPORATION REPORTS THIRD QUARTER 2011 RESULTS GREENEVILLE, Tenn.— (BUSINESS WIRE) – October 19, 2011 - Forward Air Corporation (NASDAQ:FWRD) today reported revenue, operating income, net income and diluted earnings per share for the third quarter and nine months ended September 30, 2011. Operating revenue for the quarter ended September 30, 2011 increased 11.7% to $135.7 million from $121.5 million for the same quarter in 2010.Income from operations was $20.3 million for the third quarter of 2011, compared with $15.5 million in the prior-year quarter.As a percent of operating revenue, income from operations increased to 15.0% in the third quarter of 2011 from 12.8% for the same quarter last year.Net income during the third quarter of 2011 increased to $12.9 million from $8.9 million in the prior-year quarter.Income per diluted share for the third quarter of 2011 was $0.44 compared with $0.31 in the prior-year quarter. Operating revenue for the nine months ended September 30, 2011 increased 10.7% to $388.1 million from $350.6 million for the same period in 2010.Income from operations was $53.5 million for the first nine months of 2011, compared with $35.1 million in the prior-year period.As a percent of operating revenue, income from operations increased to 13.8% for the nine months ended September 30, 2011 from 10.0% for the same period in 2010.Net income during the period was $32.8 million compared to $20.2 million in the prior-year period.Income per diluted share for the nine months ended September 30, 2011 was $1.11 compared with $0.69 in the prior-year period. Bruce A. Campbell, Chairman, President, and CEO, commenting on the third quarter said, “We are pleased to announce another quarter of outstanding operating performance. As compared to the third quarter of 2010, our nearly 12% increase in operating revenue translated to approximately 34% of incremental profit, once again demonstrating the significant leverage of our operating model.” Commenting further, Mr. Campbell said, “We started the quarter with some intermittent softness in network volumes. Over the course of the quarter, tonnage firmed up very nicely ending the quarter with system tonnage up 9.5% for the month of September as compare to September one year ago. We would characterize current volume trends as being moderately better than normal seasonality.” In closing, Mr. Campbell said, “As always, I would like to express my gratitude for the ongoing efforts of our employees and independent contractors whose hard work made these results possible.” Also commenting on the quarter, Rodney L. Bell, Senior Vice President and CFO said, “Cash for the quarter declined $8.7 million to $87.5 million. Cash flow from operations was an impressive $22.3 million in the third quarter of 2011 as compared to $19.0 million in the third quarter of 2010. Toward the end of the quarter, we took advantage of our undervalued stock price to repurchase 904,729 shares of our company stock for $24.3 million with an average share price of $26.88.” Commenting further, Mr. Bell said, “Included in our third quarter results we booked an approximately $0.02 per share benefit related to federal income taxes. This resulted primarily from the reinstatement of an expired alternative energy tax credit related to our use of propane. The credit, covering 2010 and year to date through the third quarter 2011, was for approximately $0.6 million. We anticipate our fourth quarter 2011 tax rate to be approximately 39.5%.” Commenting on the Company’s guidance for the fourth quarter, Mr. Bell said, “We anticipate that our fourth quarter 2011 revenues will increase in the range of 10% to 14% over the comparable 2010 period, and we expect income per diluted share to be between $0.47 and $0.51 per share. This compares to $0.41 per share in the fourth quarter of 2010.” Review of Financial Results Forward Air will hold a conference call to discuss third quarter 2011 results on Thursday, October 20, 2011 at 9:00 a.m. EDT.The Company’s conference call will be available online at www.forwardair.com or by dialing 800.230.1085.A replay of the conference call will be available at www.forwardair.com beginning shortly after the completion of the live call. About Forward Air Corporation Forward Air Corporation operates two business segments, Forward Air, Inc. and Forward Air Solutions, Inc. Forward Air, Inc. is a high-service-level contractor to the air cargo industry providing time-definite ground transportation services through a network of terminals located on or near major airports in 85 cities in the United States and Canada. It provides these services as a cost-effective alternative to air transportation of cargo that must be delivered at a specific time but is relatively less time-sensitive than traditional air freight or when air transportation is not economical. Forward Air Solutions, Inc. is a provider of pool distribution services. Pool distribution involves the consolidation and shipment of several smaller less-than-truckload shipments to a common area or region. Once at the regional destination, the loads are deconsolidated, then grouped with other shipments with common delivery points, and delivered in a very precise, time-sensitive manner. Our pool distribution network consists of terminals and service locations in 19 cities within the Mid-Atlantic, Southeast, Midwest and Southwestern United States. 2 Forward Air Corporation Condensed Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three months ended Nine months ended September 30, September 30, September 30, September 30, Operating revenue: Forward Air Airport-to-airport $ Logistics Other Forward Air Solutions Pool distribution Total operating revenue Operating expenses: Purchased transportation Forward Air Airport-to-airport Logistics Other Forward Air Solutions Pool distribution Total purchased transportation Salaries, wages and employee benefits Operating leases Depreciation and amortization Insurance and claims Fuel expense Other operating expenses Total operating expenses Income from operations Other income (expense): Interest expense (131 ) (191 ) (468 ) (557 ) Other, net 10 26 57 38 Total other expense (121 ) (165 ) (411 ) (519 ) Income before income taxes Income taxes Net income $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Dividends per share: $ 3 Forward Air Corporation Condensed Consolidated Balance Sheets (In thousands) (Unaudited) September 30, December 31, 2010 (a) Assets Current assets: Cash $ $ Accounts receivable, net Other current assets Total current assets Property and equipment Less accumulated depreciation and amortization Total property and equipment, net Goodwill and other acquired intangibles: Goodwill Other acquired intangibles, net Total goodwill and other acquired intangibles Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Current portion of debt and capital lease obligations Total current liabilities Debt and capital lease obligations, less current portion Other long-term liabilities Deferred income taxes Shareholders’ equity: Common stock Additional paid-in capital Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ (a) Taken from audited financial statements, which are not presented in their entirety. 4 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three months ended September 30, September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation Gain on disposal of property and equipment (76 ) (641 ) Provision for loss (recovery) on receivables 45 (22 ) Provision for revenue adjustments Deferred income taxes 40 Tax benefit for stock options exercised (13 ) (19 ) Changes in operating assets and liabilities Accounts receivable (387 ) Prepaid expenses and other current assets (82 ) (415 ) Accounts payable and accrued expenses (1,746 ) Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment Purchases of property and equipment (4,851 ) (3,150 ) Other 15 30 Net cash used in investing activities (4,506 ) (1,749 ) Financing activities: Payments of debt and capital lease obligations (160 ) (232 ) Proceeds from exercise of stock options 90 Payments of cash dividends (2,066 ) (2,031 ) Repurchase of common stock (24,294 ) Tax benefit for stock options exercised 13 19 Net cash used in financing activities (26,417 ) (1,898 ) Net (decrease) increase in cash (8,652 ) Cash at beginning of period Cash at end of period $ $ 5 Forward Air Corporation Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Nine months ended September 30, September 30, Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Share-based compensation Gain on disposal of property and equipment (76 ) (648 ) Provision for loss on receivables 17 Provision for revenue adjustments Deferred income taxes (1,624 ) Tax benefit for stock options exercised (232 ) (28 ) Changes in operating assets and liabilities Accounts receivable (8,308 ) (8,382 ) Prepaid expenses and other current assets (1,828 ) (1,029 ) Accounts payable and accrued expenses Net cash provided by operating activities Investing activities: Proceeds from disposal of property and equipment Purchases of property and equipment (20,292 ) (11,889 ) Other Net cash used in investing activities (18,979 ) (10,476 ) Financing activities: Payments of debt and capital lease obligations (488 ) (722 ) Proceeds from exercise of stock options Payments of cash dividends (6,187 ) (6,088 ) Repurchase of common stock (24,294 ) Common stock issued under employee stock purchase plan 91 Tax benefit for stock options exercised 28 Net cash used in financing activities (22,888 ) (6,201 ) Net increase in cash Cash at beginning of period Cash at end of period $ $ 6 Forward Air Corporation Segment Information (In millions) (Unaudited) Three months ended September 30, Percent of September 30, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 87.6 % $ 86.7 % $ 12.9 % FASI Intercompany Eliminations (0.4 ) (0.3 ) (0.3 ) (0.3 ) (0.1 ) Total Purchased transportation Forward Air FASI Intercompany Eliminations (0.4 ) (0.3 ) (0.1 ) Total Salaries, wages and employee benefits Forward Air FASI (0.2 ) (2.8 ) Total Operating leases Forward Air FASI (0.1 ) (5.6 ) Total Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air FASI Total Fuel expense Forward Air FASI Total Other operating expenses Forward Air FASI Total Income (loss) from operations Forward Air FASI (0.3 ) (1.7 ) (0.2 ) (1.2 ) (0.1 ) Total $ 15.0 % $ 12.8 % $ 31.0 % 7 Forward Air Corporation Segment Information (In millions) (Unaudited) Nine months ended September 30, Percent of September 30, Percent of Percent Revenue Revenue Change Change Operating revenue Forward Air $ 87.7 % $ 86.1 % $ 12.9 % FASI (1.4 ) (2.8 ) Intercompany Eliminations (0.9 ) (0.2 ) (1.0 ) (0.3 ) (10.0 ) Total Purchased transportation Forward Air FASI Intercompany Eliminations (0.8 ) (0.9 ) (11.1 ) Total Salaries, wages and employee benefits Forward Air FASI (2.0 ) (9.0 ) Total (0.4 ) (0.4 ) Operating leases Forward Air FASI (0.4 ) (6.9 ) Total Depreciation and amortization Forward Air FASI Total Insurance and claims Forward Air FASI Total Fuel expense Forward Air FASI Total Other operating expenses Forward Air FASI (0.3 ) (6.3 ) Intercompany Eliminations (0.1 ) (0.1 ) Total Income (loss) from operations Forward Air FASI (1.8 ) (3.7 ) (2.0 ) (4.0 ) (10.0 ) Total $ 13.8 % $ 10.0 % $ 52.4 % 8 Forward Air Corporation Forward Air Inc. Operating Statistics Three months ended September 30, September 30, Percent Change Operating ratio 82.7 % 85.1 % (2.8 ) % Business days - Business weeks - Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 16.2 % 14.3 % Average linehaul shipment size (1.1 ) Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ Cost per mile $ $ (1.6 ) % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 9 Forward Air Corporation Forward Air Inc. Operating Statistics Nine months ended September 30, September 30, Percent Change Operating ratio 83.8 % 87.7 % (4.4 ) % Business days Business weeks Airport-to-airport: Tonnage Total pounds ¹ Average weekly pounds ¹ Linehaul shipments Total linehaul Average weekly Forward Air Complete shipments As a percentage of linehaul shipments 15.3 % 13.5 % Average linehaul shipment size (0.1 ) Revenue per pound ² Linehaul yield $ $ Fuel surcharge impact Forward Air Complete impact Total airport-to-airport yield $ $ Logistics: Miles Owner operator ¹ Third party ¹ Total Miles Revenue per mile $ $ Cost per mile $ $ (0.8 ) % ¹ - In thousands ² - In cents per pound; percentage change is expressed as a percent of total yield. 10 Important Information This press release contains “forward-looking statements,” as defined in Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements other than historical information or statements of current condition and relate to future events or our future financial performance. Some forward-looking statements may be identified by use of such terms as “believes,” “anticipates,” “intends,” “plans,” “estimates,” “projects” or “expects.” Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The following is a list of factors, among others, that could cause actual results to differ materially from those contemplated by the forward-looking statements: economic factors such as recessions, inflation, higher interest rates and downturns in customer business cycles, our inability to maintain our historical growth rate because of a decreased volume of freight moving through our network or decreased average revenue per pound of freight moving through our network, increasing competition and pricing pressure, surplus inventories, loss of a major customer, the creditworthiness of our customers and their ability to pay for services rendered, our ability to secure terminal facilities in desirable locations at reasonable rates, the inability of our information systems to handle an increased volume of freight moving through our network, changes in fuel prices, claims for property damage, personal injuries or workers’ compensation, employment matters including rising health care costs, enforcement of and changes in governmental regulations, environmental and tax matters, the handling of hazardous materials, the availability and compensation of qualified independent owner-operators and freight handlers needed to serve our transportation needs and our inability to successfully integrate acquisitions. As a result of the foregoing, no assurance can be given as to future financial condition, cash flows or results of operations.We undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. -END- CONTACT: Forward Air Corporation Rodney L. Bell, 423-636-7000 rbell@forwardair.com
